DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which sets forth the parameter(s) of  “expanding a cranial portion of the prostatic urethra retracing opening said proximal retractor…” (emphasis added); however, this parameter(s) is/are found to be confusing since it is not clear what exactly is meant by the term “retracting” and/or how exactly it applies the method of the claim. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite. For the purpose of examination, it shall be assumed the term “retracting” was added in error, and was not actually meant to be part of the claim language.   
Regarding claims 3 and 9, which set forth the parameter of the cross section of a region between the cranial and another portions “vary without support of a retractor”; however, this parameter is found to be confusing. It is not clear what exactly, structurally, is meant by the term “a retractor” and/or how exactly it is structurally part of/connected to the implant; and furthermore, it is not clear what exactly is meant by allowing the cross section of the region to “vary”.  Does this meant the method much include the cross section of the region constantly varying, or does it mean the cross section of the region is capable/has the ability to vary, but doesn’t necessarily vary, or does it mean something completely different. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rioux et al. (US PG Pub. 2003/0040803), as disclosed in the IDS dated 07/11/2021, hereinafter Rioux.
Regarding claims 1, 4-8 and 20, Rioux discloses a method of expanding a prostatic urethra comprising inserting a collapsed implant (100) into the prostatic urethra (3) the implant including a distal retractor (110), a proximal retractor (115) and a spine (120) connecting between said distal and proximal retractors, illustrated in Figure 2A; orienting said implant (100) in the prostatic urethra (3) with said distal retractor (110) cranial to said proximal retractor (115) and said spine (120) extending longitudinally along the prostatic urethra (3), illustrated in Figures 1, 2A, 10 and 11; and sequential opening said distal retractor (110) to expand to a first, arc shaped, cross section expanding/open on a cranial portion/first side of the prostatic urethra, and then opening said proximal retractor (115) to expand to a second, arc shaped, cross section retracting/open on another portion/second side of said prostatic urethra caudal to, an aligned with, said cranial portion/first side ([0035], Lines 1-8; [0036]; [0040], Lines 1-4; [0045], Last 11 Lines; [0047] & [0048]).
Regarding claim 2, Rioux discloses the method of claim 1, further comprising resting said distal retractor (110) against a bladder (2) neck of said prostatic urethra (3), illustrated in Figures 1, 2A and 11 ([0036], Lines 16-18).
Regrading claims 3 and 9, Rioux discloses the method of claims 1 and 8, further comprising allowing a cross section of a region (120) of said prostatic urethra between said cranial portion (110) and said another portion (115) to vary without support of a retractor, illustrated in Figures 2A and 5A ([0036] – it clarify, it is stated that the distal and proximal retractors 110 & 115, respectively, have a larger diameter than the spine section 120, such that the distal and proximal retractors exert forces on the lumen wall; thus the cross section of a region of the prostatic urethra which equates to the portion the spine is aligned in would be allowed to vary without support of a retractor/the spine portion due to its smaller diameter).
Regarding claims 10-12, Rioux discloses the method of claim 9, wherein said first and second cross sections (110 & 115, respectively) are open on first and second sides of the prostatic urethra (3), wherein said first side is aligned with said second side, illustrated in Figures 1, 2A, 10 and 11.
Regarding claims 13 and 14, Rioux discloses the method of claim 1, further comprising aligning said spine (120) with an anterior interlobar groove of said prostatic urethra, wherein aligning comprises transferring a torque applied to a manipulator (500) connected to the implant (100), illustrated in Figures 8-11 ([0047] & [0048] – to clarify, the rotating, i.e. transferring of torque, by delivery device/manipulator 500 to expand the implant to the expanded/original configuration would also allow for wire 105 of spine portion 120 to be aligned with an anterior interlobar groove of said prostatic urethra).
Regarding claim 15, Rioux discloses the method of claim 1, further comprising connecting a manipulator (500) to said proximal retractor (115), illustrated in Figures 7-9 ([0042] & [0043]).
Regarding claims 16-18, Rioux discloses the method of claim 15, further comprising causing the implant (100) to laterally compress and retreat within a deployment lumen/sheath, detaching said manipulator (500) from said proximal retractor ([0046] & [0048]); and though it is not specifically disclosed that the implant laterally compressing and retreating within the deployment lumen/sheath by pulling said manipulator proximally towards said deployment lumen/sheath, is when alignment or a position of the implant is incorrect, it is disclosed that the implant can be removed/moved after it is deployed by laterally compressing ([0049]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method, of Rioux, to include laterally compressing the implant and retreating it within the deployment lumen/sheath by pulling the manipulator/delivery device, with the compressed implant, proximally towards/into said deployment lumen/sheath when the alignment/position of the implant is incorrect, in order to reposition it into correct alignment/positioning, while protecting the urethra from irritation, as taught by Rioux.
Regarding claim 19, Rioux discloses the method of claim 17, wherein said connecting is to a caudolateral corner (107) of the proximal retractor (115), illustrated in Figures 2A and 7-9 ([0043], Lines 17-20 & [0046], Lines 15-16); and though it does not specifically disclose the connecting is by two caudolateral corners, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number of connecting portions, including two, in order to create a more stable connection between the implant and the manipulator at the stationary end; and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774